Citation Nr: 1417303	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  08-18 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1963 to September 1966. 

This appeal arises from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In October 2011, this matter came before the Board and was, in pertinent part, remanded for additional evidentiary development.  The Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran does not have a Virtual VA file associated with his claims file.


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.

2.  A left ear sensorineural hearing loss is not shown to have been present in service, or within the first year following discharge from active duty, nor is it the result of any incident or incidents of the Veteran's period of active military service.

3.  The most probative medical and other evidence of record preponderates against finding that the Veteran's tinnitus is related to his military service.  


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in service, nor may a left ear sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred or aggravated inservice.  38 U.S.C.A. §§ 1110, 1131; 38 U.S.C.A. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was readjudicated in a September 2012 supplemental statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the appellant regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA audiology examinations in November 2006 and November 2011.  In the most recent examination, the examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to this claim. 

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.


Pertinent Laws and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)); 38 C.F.R. § 3.303(a).

The determination whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 .

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A layperson is competent to report on the onset and continuity of his current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Left Ear Hearing Loss Disability Analysis

The Veteran asserts that a left ear hearing loss disability is related to his military service.  His DD-214 shows that he served as an aviation electrician's mate.  Therefore, noise exposure from aircraft noise in service is conceded.

Service treatment records show no complaints of, treatment for or diagnosis of a left ear hearing loss.  The evidence of record, however, indicates the Veteran has a current diagnosis of a left ear sensorineural hearing loss, with an auditory threshold of 60 decibels at 4000 hertz.  See November 2011 VA examination.  Accordingly, the Board finds the Veteran has a current left ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same chronic disease are generally service connected, unless attributable to intercurrent causes.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, the Veteran's left ear sensorineural hearing loss is a chronic condition listed as an organic disease of the nervous system under 38 C.F.R. § 3.309(a).  There is, however, no evidence of a chronic left ear hearing loss in service as that term is defined by 38 C.F.R. § 3.385.  Moreover, the first post-service evidence of record indicating a left ear hearing loss is a July 2006 private treatment note.  Thus, there is no evidence of a compensably disabling hearing loss within one year of separation from service and the provisions of 38 C.F.R. § 3.307 are also inapplicable to this case.

Despite the inapplicability of 38 C.F.R. §§ 3.303(b) and 3.307, the Board may still review the Veteran's claim under 38 C.F.R. § 3.303(d).  Hensley  v. Brown, 5 Vet. App. 155, 157   (1993).

In this regard, in November 2011, the Veteran was afforded a new VA examination to assess the etiology of his left ear hearing loss.  In reporting his history of post-service noise exposure, the Veteran stated he had occupational noise exposure from electric drills and working in a boiler house, both without ear protection.  His postservice recreational noise exposure included hunting and using a chainsaw without ear protection.  Upon examination, the examiner was unable to provide an opinion linking the left ear hearing loss to service without resorting to speculation.  The examiner stated that because military noise exposure would usually lead to the same degree of hearing loss bilaterally, yet the Veteran's hearing loss was found to be worse in his left ear, it would be speculative to link the loss to service.  Given the examiner's expertise in audiology the Board assigns this opinion great probative value.

In considering the Veteran's own statements as to the etiology of his left ear hearing loss disability, the appellant is competent and credible to testify about his hearing difficulties.  However, as a layperson, he is not competent to provide an opinion as to a complex medical matter, such as the etiology of a sensorineural hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, the Board notes the Veteran did not report any symptoms of hearing loss until July 2006, approximately four decades after separation from service.  Accordingly, the Board assigns a low probative value to the Veteran's assertions of the etiology of his hearing loss.  See Maxson v. Gober, 230 F.3d 1330, 1333   (2000).

After considering all the evidence of record, the Board finds the weight of the most probative evidence is against finding entitlement to service connection for a left ear hearing loss disability.  The Veteran did not report a left ear hearing loss in service, or until almost 40 years post-service.  Postservice the appellant was exposed to noise from electric drills, working in a boiler room, recreation hunting and using a chain saw.  When asked whether the appellant's inservice noise exposure was at least as likely as not the source of his current left ear problems, an audiologist in November 2011 opined that it would be speculative to do so.  The examiner provided a rationale for the opinion offered.  As the preponderance of the most probative evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The claim is denied.

Tinnitus

The Veteran asserts that he has tinnitus due to exposure to loud noises during service.  As noted, the Board concedes in-service exposure to acoustic trauma.

The Veteran reports symptoms of tinnitus and, as a layperson, is competent to report noise in the ears because such symptomatology is readily apparent to those experiencing it.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("tinnitus is capable of lay observation").  Thus, the Board finds the Veteran has a current disability.

Although the November 2011 VA examiner noted that tinnitus is a symptom known to be associated with hearing loss, she also indicated that because she was unable to relate the Veteran's hearing loss to his military service.  Hence, she was unable to relate the tinnitus to service.  

The Board acknowledges the Veteran's statements as to the etiology of his tinnitus but notes he is not competent to provide an opinion as to a complex medical matter.  See Layno, 6 Vet. App. at 470.  Further, the Board notes that outside of his lay contentions, the Veteran did not provide any other evidence to support his contentions that his tinnitus is etiologically related to his military service.  Accordingly, in light of the medical opinion evidence the Board assigns a low probative value to the Veteran's assertions addressing the etiology of tinnitus.

As there is no other evidence of record relating the Veteran's tinnitus to service, the Board finds that the weight of the evidence is against a finding that tinnitus is related to his military service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A.
§ 5107(b). 

The claim is denied.


ORDER

Entitlement to service connection for a left ear hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


